Title: To James Madison from Mackay & Campbell, 23 July 1821
From: Mackay & Campbell
To: Madison, James


                
                    Dear sir
                    Fredbg 23d July 1821
                
                Your favour of the 21st enclosing a Sett of Exchange on Messrs. Maury & Latham for £250 Sterling was received this morning. Our best exertions shall be used for your interest in the disposition.
                In Order to meet your views respecting the Bank debt, you’l find enclosed, a note which please have executed & returned to us by the 1st. next Month.
                We forward a small Box to your address by this opportunity, which was recd. by us last week. Yours Very Respectfully
                
                    Mackay & Campbell
                
            